DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a frame” of claim 2 does not have antecedent basis in the specification.
¶35 recites “the first blower pack 10C” which should most likely recite “the first blower pack 110C” as no “10C” exists in the drawings and the blower packs are previously referred to as “110C”.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first portion enclosing” of claim 2 with the generic placeholder “portion” and the function of enclosing; the corresponding structure from ¶43-47 is:
an upper fan 510A, a first cover 520A, an upper body portion 530A which forms the upper part of mist channel 360; the upper fan comprises a motor and blade 810A assembly; the first blade 810A of the upper fan draws air through the first cover 520A and directs it into upper pressurised chamber 920A of the pressurised box 610 and pushes it through the upper outlet 910A; the upper outlet 910A has a larger exit area than the lower outlet 910B; when the upper and lower fans are providing the same air flow the lower exit area of the lower outlet 910B relative to the upper exit area of the upper outlet 910A results in air exiting the lower outlet 910B at higher velocity / lower pressure than that from the upper outlet 910B such that the "mist" is not lifted substantially; a lower velocity/ higher pressure of the air exiting the lower outlet 910B relative to that of the upper outlet 910B would "lift" the mist projecting it further; the upper outlet 910A in contrast is directed by the upper outlet 910A itself and/or the louvres within the exit portion of the upper outlet 910A at a second angle.
“a second portion enclosing” of claim 2 with the generic placeholder “portion” and the function of enclosing; the corresponding structure from ¶43-47 is:
an lower fan 510B, a second cover 520B, an lower body portion 530B which forms the lower part of mist channel 360; the lower fan comprises a motor and blade 810B assembly; the second blade 810B of the lower fan draws air through the second cover 520B and directs it into lower pressurised chamber 920B of the pressurised box 610 and pushes it through the lower outlet 910B; the lower outlet 910a has a larger exit area than the lower outlet 910B; when the upper and lower fans are providing the same air flow the lower exit area of the lower outlet 910B relative to the upper exit area of the upper outlet 910A results in air exiting the lower outlet 910B at higher velocity / lower pressure than that from the upper outlet 910B such that the "mist" is not lifted substantially; a lower velocity/ higher pressure of the air exiting the lower outlet 910B relative to that of the upper outlet 910B would "lift" the mist projecting it further; the lower outlet 910B in contrast is directed by the lower outlet 910B itself and/or the louvres within the exit portion of the lower outlet 910B at a third angle; the lower body portion comprises first and second inlets 220A; the second blade 810B of the lower fan draws air through the second cover 520B and directs it into lower pressurised chamber 920B of the pressurised box 610 and pushes it through the lower outlet 910B.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 1 is are objected to because of the following informalities:
Claim 1 recites “a liquid” twice. It is unclear if the liquids recited are the same or different. For examination purposes, the second occurrence of “a liquid” will be interpreted as “the liquid”.
Claim 1 recites “a mist” twice and “mist” without an article. It is unclear if the mists recited are the same or different. For examination purposes, the subsequent occurrences of “mist” will be interpreted as “the mist”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the mist”, where antecedent basis for “mist” has been established multiple times previous. For examination purposes, the subsequent occurrences of “mist” will be interpreted as “the mist”.
Claim 1 recites “the blower pack provides for increased projection of the mist in to the environment”. The limitation is confusing because it is unclear what projection the increased projection is based on.
Claims 2-12 depend upon claim 1.
Claim 3 recites the limitation "the frame". There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the mist”, which is rejected similarly to “the mist” of claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rejection Herr US 2004/0026539 (hereafter Herr).

Regarding claims 1 and 3, Herr teaches a method of transporting a mist (steam mist of ¶43) of a liquid (water to produce steam) carried by a first gas (water vapor) into an environment (environment of the building of ¶2), comprising:
providing a mist generator (generator comprising 13/12/10/34/6 in Fig 1) for generating a mist of a liquid within the first gas (¶42-44);
providing a mist channel (channel defined by 14 in Fig 5 leading to outlet 18) comprising an inlet (inlet from the space within duct 8) for receiving an output of the mist generator (as shown in Fig 1; ¶42-44) and an outlet (18 in Fig 5); and
providing a blower pack (R in Fig 1) around the outlet of the mist channel for generating a flow of a second gas (4) which is combined with a flow of mist from the outlet of the mist channel; wherein
the blower pack provides for increased projection of the mist into the environment (as shown in Fig 1; ¶2);
wherein the inlet of the mist channel comprises a plurality of inlet ports (where Fig 5 shows at least two inlet ports) each for coupling to a duct (8) and therein to an output port (7) of the mist generator; 
wherein the frame (frame of airduct 2) can be mounted directly to the mist generator or mounted to physical object in the environment (where the structure taught by Herr is fully capable of being mounted as claimed).

Allowable Subject Matter
Claims 2 and 4-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the closest prior art is US 2016/0169537. ‘537 teaches a system (Fig 2) comprising a frame to which a mist channel and pressurized box are mechanically mounted and a first portion comprising an upper cover and an upper fan. ‘537 does not teach the first and second portions as claimed. The modification would not have been obvious because the mist enters the bottom of the mist channel in an upward direction and no second portion can be added. No prior art, alone or in combination, teaches all the limitation of claim 2.
Claims 4-12 depend upon claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776